NO. 12-05-00196-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
§

IN RE: QUILLON BROWN                               §    ORIGINAL PROCEEDING

§
                                                                                                                                                            
MEMORANDUM OPINION
            Relator Quillon Brown, proceeding pro se and informa pauperis, seeks a writ of mandamus
against Janice Staples, in her capacity as District Clerk of Anderson County, Texas.  Specifically,
Brown requests that Staples be compelled to file his original petition for photostatic copies of all
documents and trial records, to provide him with the cause number assigned to his original petition,
and to place the petition on the court’s docket for judicial review.
            A court of appeals has the authority to issue writs of mandamus against a judge of a district
or county court in the court of appeals district and all writs necessary to enforce its jurisdiction.  Tex.
Gov’t Code Ann. § 22.221(b) (Vernon 2004-05).  In order for a district clerk to fall within our
jurisdictional reach, it must be established that the issuance of the writ of mandamus is necessary to
enforce our jurisdiction.  See id. § 22.221(a), (b); In re Coronado, 980 S.W.2d 691, 692-93 (Tex.
App.–San Antonio 1998, orig. proceeding).  Relator has not demonstrated that the exercise of our
mandamus authority against the respondent is necessary to enforce our jurisdiction.  Consequently,
we deny the writ of mandamus.
                                                                                                    SAM GRIFFITH  
                                                                                                               Justice
Opinion delivered June 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)